PER CURIAM:
Joseph Marion Head, Jr., appeals the district court’s order denying his “Motion for Rehearing” and his motion for appointment of counsel. We have reviewed the record and conclude that the denial of the motions was not an abuse of discretion. Accordingly, we affirm for the reasons stated by the district court. See Head v. Williamson, No. CA-02-1460 (S.D.W. Va. filed Oct. 21, 2004; entered Oct. 22, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process. The motion for acquittal and “10 zillion dollars tax free” is denied.

AFFIRMED